 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Longshoremen's Association, Local1180, AFL-CIO (Lake Charles Stevedores, Inc.)and Lawrence E. Williams. Case 15-CB-2619March 10, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn November 12, 1982, Administrative LawJudge Frank H. Itkin issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled limited exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,International Longshoremen's Association, Local1180, AFL-CIO, its officers, agents, and repre-sentatives, shall take the action set forth in the saidrecommended Order, as modified:1. Substitute the following for paragraph l(d):"(d) Refusing to grant referral from its hiringhall facilities to Williams or any other member, em-ployee, or applicant for employment on an equaland nondiscriminatory basis by refusing to refermembers, employees, or applicants for employmentbecause they have failed to pay a 'death assess-ment,' or in any other manner causing or attempt-ing to cause employers to discriminate againstmembers, employees, or applicants in violation ofSection 8(a)(3) of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To MEMBERS, EMPLOYEES, ANDAPPLICANTS FOR EMPLOYMENT USING OURHIRING HALL FACILITIESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to refuse to refer in-dividuals for employment until they pay a"death assessment."WE WILL NOT place handwritten notes onthe foreman's table directing that a "death as-sessment" must be paid as a condition ofhiring.WE WILL NOT cause Lake Charles Steve-dores, Inc., or any other employer, to termi-nate the employment of Lawrence E. Wil-liams, or any other employee, because he hasnot paid a "death assessment."WE WILL NOT refuse to grant referrals fromour hiring hall facilities to employee Williams,or any other member, employee, or applicantfor employment, on an equal and nondiscri-minatory basis, by refusing to refer members,employees, or applicants for employment be-cause they have failed to pay a "death assess-ment" and WE WILL NOT in any other mannercause or attempt to cause employers to dis-criminate against members, employees, or ap-plicants for employment in violation of Section8(a)(3) of the Act.WE WILL NOT in any other manner restrainor coerce employees in the exercise of therights guaranteed them in Section 7 of theAct.WE WILL make whole employee Williamsfor any loss of earnings he may have sustainedby reason of the discrimination against him,with interest.WE WILL notify, in writing, said Employerand employee that our hiring hall facilities andjob opportunities will be available to Williamson an equal and nondiscriminatory basis, withother members, employees, and applicants.INTERNATIONAL LONGSHOREMEN'SASSOCIATION, LOCAL 1180, AFL-CIODECISIONFRANK H. ITKIN, Administrative Law Judge: Anunfair labor practice charge was filed in the above caseon July 22; an amended charge was filed on August 24;and a complaint issued on August 24, 1982. A hearingwas held in Lake Charles, Louisiana, on October 13,266 NLRB No. 77484 LONGSHOREMEN'S LOCAL 11801982. At the hearing, counsel for Respondent admittedthe allegations of the complaint, stipulated to the perti-nent facts, and acknowledged that his client had violatedSection 8(b)(1)(A) and (2) of the National Labor Rela-tions Act, as alleged. The only issue raised is the scopeof the order to remedy the unfair labor practice conductinvolved. Accordingly, upon the entire record beforeme, I make the following:FINDINGS OF FACTLake Charles Stevedores, Inc., is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act. Respondent Union is a labor organizationwithin the meaning of Section 2(5) of the Act. On orabout'July 12, 1982, Respondent Union, at its hiring hall,by its president and agent Louis Thomas, threatened torefuse to refer individuals for employment until they paida "death assessment." Thomas, during July 1982, placeda handwritten note on the foreman's table directing thatthe "death assessment" must be paid as a condition ofhiring. During July 1982, Respondent Union, by its busi-ness agent Emmett Joiner, threatened to refuse to referindividuals for employment until they paid a "death as-sessment." And, on or about July 12 or 13, 1982, Re-spondent Union caused Lake Charles Stevedores, Inc., toterminate the employment of Charging Party LawrenceE. Williams because he had not paid the "death assess-ment" as required.CONCLUSIONS OF LAW1. Lake Charles Stevedores, Inc., is an employer en-gaged in commerce as alleged.2. Respondent Union is a labor organization as alleged.3. Respondent Union has violated Section 8(b)(1)(A)and (2) of the Act by threatening to refuse to refer indi-viduals for employment until they paid the "death assess-ment"; by placing a handwritten note on the foreman'stable directing that the "death assessment" must be paidas a condition of hiring; and by causing Lake CharlesStevedores, Inc., to terminate the employment of Law-rence E. Williams because he had not paid the "death as-sessment" as required by Respondent.4. The unfair labor practices found above affect com-merce as alleged.REMEDYThe General Counsel, citing Hickmott Foods, Inc., 242NLRB 1357 (1979), argues that Respondent Union is ineffect a "repeat offender" and therefore should be sub-jected to a broad remedial order.' The General Counsel,in support of this contention, relies upon, in part, threeprior Board proceedings with Respondent Union involv-ing essentially similar alleged violations which resulted ininformal settlements. However, the General Counsel ac-knowledges that these informal settlements contain theI In Hickmorr, the Board concluded that the "record is devoid of anyfacts which require a broad remedy .. ..the union engaged in (a) singleviolation of Sec. 8(bX2) in securing the discriminatory discharge ....The Board noted, however, "repeat offenders and egregious violators ofthe Act would be subject to the traditional Board remedy for conductwhich requires broad injunctive relief ...."usual nonadmission clauses and, consequently, as theBoard has held, "a settlement agreement containing anon-admission clause would not be used to show a pro-clivity to violate the Act" to support a broad remedialorder. See Tri-State Building and Construction TradesCouncil, AFL-CIO (Structures, Inc.), 257 NLRB 295(1981), and cases cited. The General Counsel furtherrelies on International Longshoremen's Association, Local1180, AFL-CIO (Lake Charles Stevedores), 263 NLRB954 (1982). In that case, the Board found that the unionviolated Section 8(b)(1)(A) and (2) by refusing to referan employee member to work because of his failure topay a fine levied against him.2It is clear that Respondent Union has continued to vio-late Section 8(b)(l)(A) and (2) of the Act. RespondentUnion has not only caused the unlawful discharge of anemployee member here because he refused to pay a"death assessment," it has also repeatedly threatened itsmembership that they will not be referred for employ-ment unless they pay such an assessment, in clear viola-tion of the Act. This repeated, unlawful conduct all hasoccurred within a relatively short period of time.In sum, I find and conclude here that the GeneralCounsel has sufficiently demonstrated that Respondent isa repeat offender and has a proclivity to violate the per-tinent sections of the Act. Accordingly, a broad remedialorder will be recommended. Respondent Union willtherefore be directed to, inter alia, cease and desist fromengaging in the conduct found unlawful herein or in anyother manner restraining or coercing employees in theexercise of their Section 7 rights; to make whole employ-ee Williams for any loss of earnings he may have suf-fered as a result of the unlawful discrimination againsthim;3with interest, computed and determined as pre-scribed in F. W. Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977);4to post at its Lake Charles facility the notice at-tached; to mail copies of said notices to Lake CharlesStevedores, Inc., for posting if it is willing to do so; tonotify, in writing, said Employer and employee Williamsthat the Union's hiring hall facilities and job opportuni-ties will be available to Williams on an equal and nondis-criminatory basis; and to maintain and, upon request,make available to the Board or its agents for examinationand copying job registration and referral records and anyother documents or records of such referrals and assign-ments which are necessary to show compliance with thisDecision and Order.ORDER5The Respondent, International Longshoremen's Asso-ciation, Local 1180, AFL-CIO, Lake Charles, Louisiana,its officers, agents, and representatives, shall:2 The Board refused to enter a broad order there based on the twoinformal settlements cited.I It was stipulated that Williams' loss of earnings as a result of Re-spondent's unlawful conduct totals S188.80.4 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inContinued485 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. Cease and desist from:(a) Threatening to refuse to refer individuals for em-ployment until they have paid a "death assessment."(b) Placing handwritten notes on the foreman's tabledirecting that a "death assessment" must be paid as acondition of hiring.(c) Causing Lake Charles Stevedores, Inc., or anyother employer, to terminate the employment of employ-ee Lawrence E. Williams, or any other employee, be-cause he or they have or have not paid a "death assess-ment."(d) Refusing to grant referrals from its hiring hall facil-ities to Williams, or any other member, employee, or ap-plicant, on an equal and nondiscriminatory basis, by re-fusing to refer members, employees, or applicants foremployment because they have failed to pay a "death as-sessment," and from otherwise causing or attempting tocause employers to discriminate against members, em-ployees, or applicants, in violation of Section 8(a)(3) ofthe Act.(e) In any other manner restraining or coercing em-ployees in the exercise of the rights guaranteed them bySection 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purposes of the Act:(a) Make whole employee Williams for any loss ofearnings which he may have sustained by reason of thediscrimination against him, with interest, in the mannerset forth in this Decision.(b) Notify, in writing, said Employer and Williamsthat the Union's hiring hall facilities and job opportuni-Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.ties will be available to Williams on an equal and nondis-criminatory basis, with other members, employees, andapplicants.(c) Maintain and, upon request, make available to theBoard or its agents, for examination and copying, jobregistration and referral records and any other docu-ments or records of such referrals or assignments, as pro-vided in this Decision.(d) Post at its business offices, hiring hall, and meetingplaces in Lake Charles, Louisiana, copies of the attachednotice marked "Appendix."6Copies of said notice, onforms provided by the Regional Director for Region 15,after being duly signed by Respondent's authorized rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(e) Additional copies of the attached notice marked"Appendix" shall be signed by an authorized representa-tive of Respondent and forthwith returned to the Re-gional Director for posting by Lake Charles Stevedores,Inc., at its place of business in Lake Charles, where no-tices to employees are customarily posted, if it is willingto do so.(f) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."486